Exhibit 10.32G
PURCHASE AGREEMENT DEFINITIONS
between
THE BOEING COMPANY
and
AMERICAN AIRLINES, INC.
Exhibit C to Purchase Agreement Number 1980

          P.A. No. 1980   C   SA 20          

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT DEFINITIONS
Dated October 31, 1997
relating to
BOEING MODEL 777 AIRCRAFT
I. Definitions.
The following terms, when used in capitalized form in this Purchase Agreement,
including the AGTA and any exhibits, schedules, attachments, supplements,
amendments and letter agreements to this Purchase Agreement, have the following
meanings:
     “Advance Payments” means the payments made by Customer in advance of
delivery with respect of an Aircraft pursuant to Section 4.2 of the Purchase
Agreement.
     “Advance Payment Base Price” has the meaning set forth in Section 2.1.6 of
the AGTA.
     “Affiliate”, with respect to a specified Person, means any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person. For the purposes of this definition, “control”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “AGTA” has the meaning set forth in the recital of the Aircraft General
Terms Agreement of even date herewith between Boeing and Customer.
     “Aircraft” means any or all, as the context requires, of the Boeing Model
777 aircraft described in the applicable Table 1, 2, or 3 to the Purchase
Agreement, together with the Engines and Parts that are incorporated or
installed in or attached to such aircraft.
     “Aircraft Basic Price” has the meaning set forth in Section 2.1.4 of the
AGTA.
     “Aircraft Software” has the meaning set forth in Part 1 of the Product
Assurance Document.
     “Aircraft Price” has the meaning set forth in Section 2.1.7 of the AGTA.

          P.A. No. 1980   C-1   SA 20          

 



--------------------------------------------------------------------------------



 



     “Airframe Escalation Adjustment Document” has the meaning set forth in
Section 2.1.5 of the AGTA.
     “Airframe Price” has the meaning set forth in Section 2.1.1 of the AGTA.
     “ATA” has the meaning set forth in Section 1 to Part 3 of the Customer
Support Document.
     “Authorized Agent” has the meaning set forth in Part 1 of the Product
Assurance Document.
     “Average Direct Hourly Labor Rate” has the meaning set forth in Part 1 of
the Product Assurance Document.
     “BFE Provisions Document” means the Buyer Furnished Equipment Provisions
Document attached to the AGTA as Exhibit A.
     “Boeing” has the meaning set forth in the recital of the AGTA.
     “Boeing Product” has the meaning set forth in Part 1 of the Product
Assurance Document.
     “Buyer Furnished Equipment” or “BFE” has the meaning set forth in
Section 1.2 of the AGTA.
     “Correct” or “Correction” has the meaning set forth in Part 1 of the
Product Assurance Document.
     “Corrected Boeing Product” has the meaning set forth in Part 1 of the
Product Assurance Document.
     “Customer” has the meaning set forth in the recital of the AGTA.
     “Customer Support Document” means the Customer Support Document attached to
the AGTA as Exhibit B.
     “Deposit” means the deposit made by Customer in respect of an Aircraft
pursuant to Section 4.1 of the Purchase Agreement.
     “Detail Specification” means the Detail Specification identified in the
applicable Exhibit A to the Purchase Agreement, as the same is amended from time
to time by Boeing and Customer pursuant to Article 4 of the AGTA.
     “Development Changes” has the meaning set forth in Section 4.2 of the AGTA.

          P.A. No. 1980   C-2   SA 20          

 



--------------------------------------------------------------------------------



 



     “Direct Labor” has the meaning set forth in Part 1 of the Product Assurance
Document.
     “Direct Materials” has the meaning set forth in Part 1 of the Product
Assurance Document.
     “Documents” has the meaning set forth in Section 4.6 of Part 3 to the
Customer Support Document.
     “Engine” means each of the two engines installed on the Aircraft and
identified in the applicable (subject to Customer selection) Table 1, 2, or 3 to
the Purchase Agreement, together with any and all Parts incorporated or
installed in or attached to each such engine.
     “Engine Price” has the meaning set forth in Section 2.1.3 of the AGTA.
     “Engine Price Adjustment” means the adjustment to the Engine Price
determined in accordance with the formula set forth in Supplemental Exhibit EE1
to the Purchase Agreement.
     “Engine Supplier” means the manufacturer of the Engine.
     “Escalation Adjustment” has the meaning set forth in Section 2.1.5 of the
AGTA.
     “Excusable Delay” has the meaning set forth in Section 7.1 of the AGTA.
     “FAA” means the Federal Aviation Administration of the United States of
America and any agency or instrumentality of the United States government
succeeding to its functions.
     “Failed Component” has the meaning set forth in Section 1 of Part 3 to the
Product Assurance Document.
     “Failure” has the meaning set forth in Section 1 of Part 3 to the Product
Assurance Document.
     “Federal Aviation Regulations” means the regulations promulgated by the FAA
from time to time and any official interpretations thereof.
     “Field Services” has the meaning set forth in Section 1 of Part 2 to the
Customer Support Document.

          P.A. No. 1980   C-3   SA 20          

 



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, county, local or foreign
governmental entity or municipality or subdivision thereof or any authority,
arbitrator, department, commission, board, bureau, body, agency, court or other
agency or instrumentality thereof.
     “Governmental Regulations” means: (1) the Type Certificate for the
Aircraft; (2) any other certification, license or approval issued or required
for the Aircraft by the FAA or any other Governmental Authority having
jurisdiction over Boeing or the Aircraft; (3) any other law, rule, order or
regulation of the United States Government or any agency or instrumentality
thereof, having jurisdiction over the Aircraft or Boeing; (4) all regulations
and official interpretations of the certification, license, or approval
requirements described in (1), (2) and (3) above; and (5) all airworthiness
directives issued by the FAA.
     “Interface Problem” has the meaning set forth in Section 1 of Part 5 of the
Product Assurance Document.
     “Manufacturer Change” has the meaning set forth in Section 3.2.1 of the
AGTA.
     “Operator Changes” has the meaning set forth in Section 3.3.1 of the AGTA.
     “Optional Features” means those Parts identified as optional features in
the Detail Specification.
     “Optional Features Prices” has the meaning set forth in Section 2.1.2 of
the AGTA.
     “Parts” means any and all appliances, parts, instruments, appurtenances,
accessories, furnishings, and other equipment or property of whatever nature
incorporated or installed in or attached to an Aircraft upon delivery or
otherwise pursuant to the Purchase Agreement.
     “Performance Guarantees” has the meaning set forth in Section 5.4 of the
AGTA.
     “Person” means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
Governmental Authority or other entity of whatever nature.
     “Policy” has the meaning set forth in Section 1 of Part 3 of the Product
Assurance Document.
     “Product Assurance Document” means the Product Assurance Document attached
to the AGTA as Exhibit C.

          P.A. No. 1980   C-4   SA 20          

 



--------------------------------------------------------------------------------



 



     “Proprietary Information” has the meaning set forth in Section 1 of Part 5
to the Customer Support Document.
     “Proprietary Materials” has the meaning set forth in Section 1 of Part 5 to
the Customer Support Document.
     “Purchase Agreement” means Purchase Agreement No. 1980, of even date
herewith, between Boeing and Customer for the purchase of the Aircraft,
including, without limitation, the AGTA and any exhibits, schedules,
attachments, supplements, amendments and letter agreements to such Purchase
Agreement.
     “Scheduled Delivery Month” means, with respect to an Aircraft, the
scheduled month and year of delivery for such Aircraft as set forth in Section 2
of the Purchase Agreement.
     “Seller Furnished Equipment” or “SFE” means those Parts incorporated or
installed in, or attached to, the Aircraft by Boeing and designated as “seller
furnished equipment.”
     “Seller Purchased Equipment” or “SPE” means those Parts incorporated or
installed in, or attached to, the Aircraft by Boeing and designated as “seller
purchased equipment.”
     “SLP Component” has the meaning set forth in Section 1 of Part 3 of Product
Assurance Document.
     “Standard Airworthiness Certificate” means a standard airworthiness
certificate for transport category aircraft applicable to an Aircraft issued by
the FAA pursuant to Part 21 of the Federal Aviation Regulations (or any
successor regulations).
     “Stipulated Rate” has the meaning set forth in Section 1.3 of Letter
Agreement No. 6-1162-AKP-070 or as may be subsequently amended.
     “Supplier Product” has the meaning set forth in Part 1 of the Product
Assurance Document.
     “Suppliers” has the meaning set forth in Section 1 of Part 4 of the Product
Assurance Document.
     “Taxes” has the meaning set forth in Section 2.2 of the AGTA.
     “Type Certificate” means a type certificate for transport category aircraft
issued by the FAA pursuant to Part 21 of the Federal Aviation Regulations or any
successor regulation.

          P.A. No. 1980   C-5   SA 20          

 



--------------------------------------------------------------------------------



 



     “Warranty Inspections” has the meaning set forth in Part 1 of the Product
Assurance Document.
II. Interpretive Provisions.
When reference is made to an article, section, attachment, exhibit, schedule or
supplement of the “AGTA” or a “Purchase Agreement” without further reference to
a particular letter agreement, attachment, exhibit, schedule or supplement
thereto, such reference shall be deemed to be a reference to the main text of
the AGTA or such Purchase Agreement, respectively.

          P.A. No. 1980   C-6   SA 20          

 